Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 1 of 48

UNITED STATES DISTRICT COURT
SOUTHERN DISTR[CT OF NEW YORK

 

UNITED STATES OF AMERICA

- against - MEMORANDUM
7 OPINION & ORDER
VITALY BORKER,

17 Cr. 391 (PGG)
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Defendant Vitaly Borker has pleaded guilty to mail fraud, in violation of 18
U.S.C. § 1341; Wire fraud, in Violation of 18 U.S.C. § 1343; and conspiracy to commit mail and
Wire fraud, in Violation of 18 U.S.C. § 1349, and awaits sentencing Borker raised a number of
factual issues concerning the nature of his criminal conduct, and the Court conducted a gatieo
hearing on May 23 and 31, 2018. The parties dispute the application of Sentencing Guidelines
provisions regarding (1) loss amount; (2) role in the offense; (3) obstruction ofjustice; (4)
commission of offenses While on pretrial release; and (5) acceptance of responsibility (E June
15, 2018 Govt. Br. (Dkt. No. 93); .lune 25, 2018 Def. Br. (Dkt. No. 94)) For the reasons stated
below, this Court concludes that (1) no enhancement premised on loss amount is appropriate; (2)
adjustments for role in the offense and obstruction of justice are appropriate; (3) an adjustment
for commission of an offense While on pretrial release is not appropriate; and (4) Borker is not

entitled to a reduction for acceptance of responsibility

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 2 of 48

BACKGROUND1

I. THE PRIOR PROSECUTI()N OF BORKER AND THE
VIOLATION OF SUPERVISED RELEA§E PROCEEDING

ln 2010, Borker Was charged With cyberstall<ing, transmitting threatening
communications in interstate commerce, mail fraud, and Wire fraud in connection With his
operation of DecorMyEyes.com (“Decor'MyEyes”), an online eyewear retailer. (§e§ ,UniLl
States v. Borker, 10 Cr. 1266 (RJS), indictment (Dkt. Nc. 5)) ln that case, the Government
alleged that Borker defrauded DecorMyEyes customers by misrepresenting the authenticity and
condition of the merchandise customers purchased and by charging customers unauthorized fees.
The Government also alleged that Borl<er threatened customers by email and telephone (Li)
On May 12, 2011, Borl<;er pled guilty to transmitting threatening communications in interstate
commerce, mail fraud, and vvire fraud (B i_d., May 12, 2011 Plea Tr. (Dkt. No. 50)), and on
September 6, 2012, ludge Suliivan sentenced Borker to 48 months’ imprisonment and three
years’ supervised release.2 (I_tL, Judgment (Dkt. No. 99))

ln a l\/lay 19, 20l7 criminal complaint, the Government charged Borl<er With mail
and Wire fraud in connection With his operation of Opticsfast.com (“Opticsfast”), another online
eyeWear retailer. (Cmplt. (Dkt. No. 1)) According to the Complaint, Borker - since at least July
2011 - has engaged in a variety of fraudulent conduct through the Opticsfast Website, including
selling customers “defective, damaged, used, or counterfeit” eyewear; not repairing or further
damaging echear delivered to Opticsfast for repair services ; refusing to refund purchases;

charging unauthorized restocking fees; charging for shipping labels advertised as pre-paid; and

 

l The page numbers in this Order refer to the designated page numbers in this District’s

Electronic Case Filing (ECF) system.
2 Judge Sullivan also imposed a $50,000 fine and ordered Borker to pay restitution in the amount
of $46,146.23. (10 Cr. 1266 Judgment (Dkt. No. 99))

2

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 3 of 48

failing to send eyewear to customers th had paid for their purchase (Li M 4, 8, 9) The
Cornplaint further alleges that Borker subjected customers Who attempted tc return merchandise
“to a campaign of abusive emails and text messages, often using aliases.” (Li il 4)

Borker and co-defendant l\/iichael Voller vvere later charged in an indictment With
mail fraud, Wire fraud, and conspiracy to commit mail and Wire fraud. (lndictment (Dkt. No. 9))
Voller - Who allegedly helped run Opticsfast ~ is now a cooperating Witness.

When Borker Was arrested in l\/[ay 2017 on the instant case, he Was still serving
his term of supervised release in 10 Cr. 1266. Accordingly, the Probation Office filed a violation
of supervised release petition against Borker in that case. At a June 5, 2017 conference before
Judge Sullivan, Borker denied the specifications in the violation petition, and Was ordered
detained pending a hearing. (S_ee June 5, 2017 Hearing Tr., 10 Cr. 1266 (Dkt. No. 130) at 3, 44)

The Probation Office ultimately lodged the following six specifications against
Borker:

1. From on or about July 201 i, until the present, in the Southern District of NeW
York, the Releasee committed a Federal crime, mail fraud, third degree, in
violation of 18 USC 1341 and 2, a Class C felony, in that the Releasee
defrauded customers of his retail eyeWear Website, “Opticsfast.com,” by
misrepresenting the authenticity and condition of merchandise he sold and
mailed to customers. . . .

2. From on or about July 2011, until the present, in the Scuthern District of New
York, the Releasee committed a F ederal crime, Wire fraud, third degree, in
violation of 18 USC 1343 and 2, a Class C felony, in that the Releasee
defrauded customers of his retail eyewear Website, “Opticsfast.com,” by
misrepresenting the authenticity and condition of merchandise he sold and
mailed to customers. . . .

3. From on or about July 2011, until the present, in the Southern District ofNeW
York, the Releasee committed a Federal crime, conspiracy to commit Wire and
mail fraud, 18 USC l343, a Class C felony, in that the Releasee defrauded
customers of his retail eyewear Website, “Opticsfast.com,” by misrepresenting
the authenticity and condition of merchandise he sold and mailed to
customers . . .

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 4 of 48

4. On or about March 29, 2017, the Releasee violated Condition #3 of the rules
and conditions of supervised release, “Tne Defenclant shall answer truthfulh)
to all inquiries by the Probatl`on Ojj‘icer anal follow instructions ofthe
Probation Of)‘icer,” in that the Releasee denied that he was the owner/operator
of Opticsfast. . . .

5. On or about March 29, 2017, and March 31, 2017, the Releasee violated
Condition #3 of the rules and conditions of supervised release, “The
Defenclant shall answer truthfully to all inquiries by the Prol)ation Ojj“icer and
follow instructions of the Probation Ojj‘z`cer,” in that the Releasee denied any
interaction with customers while selling his sunglasses . . .

6. On or about January 23, 2017, the Releasee violated Condition #3 of the rules
and conditions of supervised release, “The Defenclant shall answer truthfully
to all inquiries by the Probation Ojjicer and follow instructions of the
Prol)ation O]j?cer,” in that the Releasee provided the Probaticn Departrnent
With falsified tax returns . . .

(10 Cr. 1266, Jan. 9, 2018 Third Amended Request for Court Action; Jan. 19, 2018 Hearing Tr.
(Dkt. l\lo. 169) at 6)

On January 19, 2018, ludge Sullivan conducted a hearing concerning Borker’s
alleged supervised release violations At the hearing, the Governrnent called three probation
officers and two postal inspectors, and also introduced numerous affidavits from Opticsfast
customers (mS§ 10 Cr. 1266, Jan. 19, 2018 Hearing Tr. (Dl<;t. No. 169)) At the conclusion of the
hearing, Judge Sullivan announced that the Government had proven Specitications Four and Five
~ which concerned Defendant’s false statements to probation officers about whether he was the
owner or operator of Opticsfast and whether he interacted with customers w and reserved
decision concerning the other four specifications (10 Cr. 1266, Order (Dkt. No. 168) at 1) In a

February 5 , 2018 crder, Judge Suliivan concluded that the Government had also proven the

remaining four specifications3 (10 Cr. 1266, Order (Dl<t. No. l68) at 1-2) On February 22,

 

3 As to those specifications alleging that Borker had committed mail and wire fraud, .ludge
Sullivan found that “Opticsfast misrepresented what kinds of repairs it could perform, what kinds
of facilities it possessed, what repairs would cost, and how long they would take in order to

4

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 5 of 48

2018, Judge Sullivan sentenced Borker to two years’ imprisonment for his violations of
supervised release conditions4 (10 Cr. 1266, Judgment (Dkt. No. 174))
II. BORKER’S GUILTY PLEA IN THE INSTANT CASE

On March 14, 2018 - shortly after Borl<;er was sentenced for his supervised
release violations in 10 Cr. 1266 - the Government provided Borker with a Pimentel letter
concerning the charges in the instant case. ln the Pimentel letter, the Government asserted that
Borl<er’s offense level is 20, his Criminal History Category is lll, and the applicable Sentencing
Guidelines range is 41 to 51 months’ imprisonment (Mar. 14, 2018 Govt. Ltr. at 2-3) As to
offense level, the Government offered the following analysis:

l. The three counts alleged are grouped together because the offense level is determined
largely on the basis of loss amcunt;

2. 'i`he base level offense is 7, because the statutory maximum period of imprisonment for
the offense is 20 years or more;

3. The loss amount exceeds $40,000 but is less than $95,000, resulting in a six~level
enhancement

4. A two level-enhancement applies because the offense involved ten or more victims;

5. A three-level enhancement applies because Borker was a supervisor of manager and the
criminal activity involved five or more participants or was otherwise extensive',

 

induce customers to hand over their glasses.” (l0 Cr. 1266, Order (Dkt. No. 168) at 3) Judge
Sullivan further found that, “at the very least, customers Who made inquiries regarding the cost
of repairs would be charged $5.49 for a shipping label that was never used and which cost
OpticsFast virtually nothing.” (Li at 2)

4 Judge Sullivan found Borl<:er’s lies to the Probation Office more significant than the fraud he
had perpetrated at Opticsfast: “Candidly, this strikes me as a fairly small~bore fraud. Maybe the
government at the trial before Judge Gardephe will develop much more losses and damages and
victims. But for me the truly compelling violations are the way that you manipulated and lied to
probation in order to get around my clear conditions of supervised release in order to go right
back to the business that you had been in before.” (10 Cr. 1266, Feb. 22, 2018 Sentencing Tr.
(Dkt. No. 175) at 21)

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 6 of 48

6. A twc~level enhancement applies because the defendant obstructed justice with respect to
the investigation and prosecution of the charged offenses, and the obstructive conduct
related to (a) the offenses charged in the indictment, and (b) a closely related offense;

7. A three-level enhancement applies because Borker committed part of the offenses
charged while on pretrial release in the case before Judge Sullivan;

8. Borl<er would be entitled to a three-level reduction if he clearly demonstrated acceptance
cf responsibility prior to sentencing

(Li at 1-2)

As to Criminal History Category, the Government asserted that Bcrker has five
criminal history points, which correlates with Criminal History Category lll. The Government
assessed three points based on Borker’s conviction in 10 Cr. 1266, and two additional points
because Borker committed the instant offenses while on supervised release (l_d. at 2-3)

On March 20, 2018, Borker pled guilty to all three counts in the lndictment. (S_e§
Mar. 20, 2018 Plea Tr. (Dkt. No. 73)) During the Rule ll proceeding, Borl<er allocuted as

follows:

[l]n 2016, l was involved in the operation of cpticsfast.com with my friend Michael
Voller. At that time, OpticsFast contracted with a company called EasyPost.
EasyPost provided an easy way to print shipping labels for the shipment of
merchandise within the United States Postal Service. OpticsFast would generate a
shipping label and EasyPost would bill OpticsFast for the cost of that label.

ln order to have OpticsFast customers send in their eyewear to OpticsFast to repair,
the shipping label would be sent by OpticsFast to its customers lf the customer
was sent the shipping label but did not use it, OpticsFast’s agreement with EasyPost
required EasyPost to give OpticsFast a full credit for the cost of the unused shipping
label, in most situations In other words, OpticsFast would bear no cost for the
labels that were not being used by its customers

There were customers however, who placed repair orders, and OpticsFast then sent
them an EasyPost shipping label. OpticsFast was charged approximately $2.77 and
up by EasyPost for each label. Certain of these customers decided at some point in
the future to cancel their orders and not to use the shipping label. Michael Voller
and l agreed to tell some of these customers that they had to pay OpticsFast $5.49
for the shipping label they received but did not use. This was my idea. . . . Based
on this agreement, we both told this to customers or caused them to be told this
informationl We told the customers they had to do this because OpticsFast had

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 7 of 48

incurred this expense for the shipping label and would lost this money if the
customer did not reimburse OpticsFast.

These were false statements This was not true that OpticsFast would lose this

money if the customer did not reimburse OpticsFast. We concealed from the

customer that OpticsFast would be reimbursed by EasyPost for this expense, and

that OpticsFast would not lose money if the customer did not reimburse OpticsFast.

We concealed from the customer that OpticsFast would be reimbursed by EasyPost

for this expense, and that OpticsFast would not lose money on these labels if they

were not used.

There were instances in which OpticsFast received the [$]5.49 from customers,

based upon our false statements and at the same time received a credit from

EasyPost. OpticsFast received this money by mail, by credit card payments and by

PayPal transfers Although we told the customer the cost to OpticsFast was [$]5 .49

per label, this was not true.
(l_d. at 18-19) ln short, during his allocution, Borker admitted to engaging in only a narrow
subset of the fraudulent conduct that had been alleged in the Complaint and indictment

After Borker’s allocution, the Court asked the Government whether it “request[s}

that [the Court] ask any additional questions of Mr. Borl<er.” (Li at 21) The Government
responded that “were this to proceed to trial, [its proof] would include other categories of
misrepresentations and fraud connected to [Opticsfast].” _The Government stated, however, that
Borker’s “allocution . . . adequately covers the elements of the crime sufficient for a guilty plea.”
(I_d_.) After defense counsel observed that “[t]here are major factual disputes . . . concerning the
nature of [Borl<er’s] criminal conduct,” the Court stated that it would conduct a Fatico hearing in
the event the parties could not resolve their factual disputes concerning the scope of Borker’s
criminal activity. (Li at 21~22) The Court scheduled sentencing for l\/lay 23, 2018. (Order (Dkt.
No. 70)) Because the parties could not resolve their factual disputes the Court conducted a

Fatico hearing on May 23, 2018, rather than the sentencing that had been envisioned

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 8 of 48

III. PRE~HEARING SENTENCING SUBMISSIONS
Prior to the FLico hearing, the Government and the Defendant made submissions
concerning the applicable Sentencing Guidelines calculations and the Probation Office
submitted its Pre-Sentence Report (“PSR”).
A. Government Submission
The Government alleged that Borl<er had participated in two fraudulent schemes
The first was a scheme to “defraud[] customers through the [Opticsfast] website’s eyewear repair
business,” and the second was a scheme to “defraud[] customers through an unsolicited shipping
label scheme, as described in defendant’s plea allocution.” (l\/lay 16, 2018 Govt. Br. (Dkt. No.
80) at 2, 3) The Government’s Guidelines calculations largely mirrored those set forth in the
March 14, 2018 Pimentel letter, except that the Government no longer sought a three-level
enhancement for Borker’s alleged role as a manager or supervisor of criminal activity involving
five or more participants lnstead, the Government sought a two-level role-in-the-offense
adjustment “because the defendant was an organizer, leader, manager, or supervisor” of criminal
activity. (l_cL at 5) The Government calculated Defendant’s offense level at 19 and his Criminal
History Category as lll, which correlates with a sentencing range of 37 to 46 months’
imprisonment (Li)§
B. Defense Submission
Borker argued that his total offense level is 6 and that the applicable Guidelines

range is 2 to 8 months’ imprisonment (May 7, 2018 Def. Br. (Dkt. No. 77) at 9) Borker agreed

 

5 The Government also suggested that Borker might not be entitled to a reduction for acceptance
of responsibility, because he had, in£ gli§, “obstructed or impeded justice,” “crafted a carefully
worded plea allocution . . . [that] muted the gravity of his complicity in . . . fraud offenses,” and
“repeatedly sought to minimize or conceal the extent of his guilt by grossly misstating the facts.”
(May 16, 2018 Govt. Br. (Dkt. No. 80) at 4 n.3 (internal quotation marks and citations omitted))

8

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 9 of 48

that the base level offense is 7, and that a two-level enhancement is appropriate because his
offense involves more than ten victims Borker also assumed that he would receive a three-level
reduction for acceptance of responsibility (L¢) Finally, Borker contended that no enhancement
is appropriate for loss amount, role in the offense, obstruction, or committing an offense while on
pretrial releasel (I_d. at 8-9)

As to loss amount, Borker argued that no enhancement was warranted because
“[t]he real loss in this case is no more than $763.” §§ at 8) According to Borker, the only fraud
he perpetrated was the shipping label scheme he described during his plea allocution, which
caused a loss of $5.49 to each of approximately 139 victims (l_d. at 7-8) Borker noted that the
Government no longer contended that he had sold customers counterfeit eyewear or charged
impermissible restocking fees, and argued that the Government could not prove any fraudulent
repair scheme: “The Government’s position is that because a relatively few customers
complained about the service they received from [Opticsfast] in respect to their repair orders,
they Were victims of fraud. . . . Many people complain about online sales, but complaining, even
if j ustified, does not necessarily suggest fraudulent intent.” (EH. at 2)

Borker also disputed the role in the offense adjustment and the obstruction
enhancement, arguing that he had not managed or supervised the criminal activity of five or
more people and had not obstructed justice. (l_d. at 8) l

Finally, Borker disputed the three-level enhancement for committing an offense
while on pretrial release, contending that c‘[t]he hearing will show that . . . Defendant began his
criminal conduct in this case no earlier than January 2016,” and that in any event, imposition of

this enhancement would “doubly punish” him, since his criminal history score was increased

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 10 of 48

under U.S.S.G. § 4A1 . l(d), “as he committed the instant offense while under the earlier sentence
imposed by Judge Sullivan.” (LL at 9)
C. Presentence Report

The Probation Office’s PSR calculates Borker’s total offense level as 17 and his
Criminal History Category as lll, resulting-in a Guidelines range of 30 to 37 months’
imprisonment The PSR tracks the Govemment’s Guidelines analysis except that it (1) applies a
three-level role-in-the-offense adj ustment; and (2) does not apply an enhancement for
commission of the offense while on pretrial release. (PSR (Dkt. No. 78) at 12-13)
IV. FA TICO HEARING

On May 23 and 31, 2018, the court conducted a §gth:_o hearing concerning the
parties’ factual disputes

A. The Government’s Evidence

The Government called l\/lichael Voller M Borker’s co-defendant and a
cooperating witness - Renata McGriff, a customer whom Borker allegedly defrauded; and
United States Postal lnspector Ashley Borofsky, who testified as to the losses caused by Borker.
The Government also offered sixteen declarations from alleged victims of Borker’s criminal
activity.

1. Creation of Opticsf`ast

Both Voller and lnspector Borofsky testified about the origins of Opticsfast. Prior
to forming Opticsfast, Borker a from at least 2007 to December 2010 _ had operated the online
eyewear retailer DecorMyEyes, which sold eyeglasses and sunglasses, and offered repair
services (May 23, 2018 Hearing Tr. (Dkt. No. 95) at 14 (Voller); GX 4 (Plea Tr.)) ln

connection with DecorMyEyes, Borker committed fraud by, inter glig, making false statements

10

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 11 of 48

to customers in connection with DecorMyEyes’s repair services, and mispresenting the
merchandise DecorMyEyes had in stock. (GX 4) Borker also threatened customers who
complained

In November 2010, the New York Times published an article about Borker and
his operation of Decorl\/lyl§lyes6 (May 31, 2018 Hearing Tr. (Dl<t. No. 91) at 223 (Borker)), and
at about the same time, Borker became aware that the New York Attomey General’s Office was
investigating consumer complaints regarding DecorMyEyes. (lmdu.)

On November 23, 2010, Borker ~ from the email address “DecorMyByes Sales
Team”7 _ sent an e-mail to his staff at DecorMyEyes with the subject “Dont Worry.” (“lg at 224
(Borlcer); GX 112) Borker writes: “Décor needs a serious cleanup too much shit now has caught
up with me. it was bound to happen Luck[i]ly for me I have a friend who has a merchant
processor account.” (GX 112) Borker continued: “All will be fine . . . it always is with rne.
Worst case l take a little breal<[,] rebuild a site with [a] new name under someone else[’}s name
and back in business[.] l cant be stopped.” (I_d.)

Opticsfast was incorporated on December 3, 2010. On December 6, 2010, Borker
was arrested in connection with his operation of the DecorMyEyes website. (May 23, 2018
Hearing Tr. (Dkt. No. 95) at 141-42 (Borofsl<y)', GX 7 (Incorporation Records)) Borker was
detained until April 2011, when he was released on a bail package (May 23, 2018 Hearing Tr.
(Dkt. No. 95) at 142 (Borofsky)) Judge Sullivan remanded Borker after a _l`j`_z§t_ig_o hearing in July

2012.8 While Borker was on pretrial release, Opticsfast’s website, OpticsFast.com, was

 

6 The article is available at https://www.nytimes.comf2010/11/28/business/28borker.html.

7 Borker testified that in 2010 he used the e»mail address sales@decorrnyeyes.com for
“everything.” (May 31, 20l8 Hearing Tr. (Dl<t. No. 91) at 267 (Borker))

8 Borofsky testified that Borker was remanded on the date of his sentencing in September 2012.
(May 23, 2018 Hearing Tr. (Dkt. No. 95) at 142 (Borofsky)) But the docket in 10 Cr. 1266

ll

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 12 of 48

registered (ld_: at 20-21 (Voller)) Both the Opticsfast incorporation documents and the website
registration were in the name of Eugene Radornisl<iy.9 (May 23, 20l8 Hearing Tr. (Dkt. No. 95)
at 20-21 (Voller); GX 7) According to Voller, Radomisl<iy was Borker’s friend and Vcller’s
acquaintance; he did no work for Opticsfast, but instead was “just a name.” (May 23, 2018
Hearing Tr. (Dkt. No. 95) at 21 (Voller)) Voller further testified that Opticsfast was registered in
Radomiskiy’s name because Borker “needed a front for someone to open up the corporation so
he could operate online business on the back end.” (L<L at 20)

2. Operation of Opticsfast

Voller testified that he and Borker have been “friends since high school.” In mid
to late 2012 - while Borker was on pretrial release in the case before Judge Sullivan 4 Borker
“asked [Voller] . . . to assist [Borl<er] in running the website” if Borker “had to go serve some
time.” Borker explained that he “needed a person that he trustled] to run the website while he[]
[was} gone.”10 ad at 13-15, 21)

Many of the resources of DecorMyEyes - including its employees and databases
containing customer information and code m were “transferred over” to Opticsfast. (Li at 21-22)
Borker also drafted and posted the promotional material that appeared on the Opticsfast website.
(Ld. at 56) While he was out on bail, Borker handled the day-to-day operation of Opticsfast. (I_d.

at 21) During this time, Voller was responsible for “[c]ustomer service, phone calls, e-mails,

 

reflects that Borker was remanded on July 11, 2012, following a hearing concerning a disputed
sentencing issue. (8£10 Cr. 1266, unnumbered minute entry)

9 The spelling of the name on the incorporation documents is “Yevgeny Radomyslsky.” In
lanuary 2014, the registration for OpticsFast.com was changed to Voller’s narne. According to
Voller, Radomisl<iy contacted Voller and said that “he want[ed] out of the company lf you want
to maintain it, change it to your name.” (May 23, 2018 Hearing Tr. (cht. No. 95) at 24 (Voller))
10 While Borker was operating DecorMyEyes, he had “put together . . . a sister Website for
[Voller] to operate” called “Eyewear Town.” (May 23, 2018 Hearing Tr. (Dl<t. No. 95) at 15~16
(Voller)) Eyewear Town sold glasses, but did not offer repair services. (l_d. at 16-17)

12

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 13 of 48

[and] working With suppliers.” @) Voller described Borker as “a guru of advertising” who
“knew how to create a certain campaign to get the customers to come on to the website[, and] . . .
knew how to create different functionalities to the website where it would be easier for the
customer to come on the website and put in orders.” (Ld. at 23)

When Judge Sullivan remanded Borker prior to his sentencing, “[the Opticsfast]
website was left to lVoller],” who took over handling Opticsfast’s day-to-day business (li at
22-23) Under Voller’s watch, the website “lost it[s] luster,” and customer orders and traffic
decreased. (LJ.)

While Borker was detained, Voller communicated with him via “[f]requent visits,
[and] letters.” (Li at 25) The two discussed Opticsfast’s business, including the company’s poor
performance Borker told Voller, “don’t worry about it, when [Borker] comes out he’ll make it
back to the way it was,” and “tum the website around.” (d at 26-27) Voller also sought
Borker’s approval for certain decisions relating to the company For example, Voller consulted
Borker when Radomiskiy said that he wanted his name taken off the registration of the
Opticsfast website. Borker “gave [Voller] a green light.” (l_d. at 25)

Borker finished his prison sentence in the Décorl\/lyEyes case in March 2015, and
began his term of supervised release at that time. (E. at 142 (Borofsky); § at 27 (Voller))
According to Voller, once Borker was released, “[Borker] and [Voller] started working on
getting the website back to the way it was.” Borker “redid all the [advertising] campaigns, . . .
[and] created new functionalities [for] the website.” (l_d. at 27-28) After his release, Borker
received sixty percent of the company’s profits, and Voller considered Borker his “partner” in
the Opticsfast business Borker “d[id] all the back end stuff,” including maintaining the website,

while Voller “was more in charge of email, phone calls.” (LQ at 28-29) Borker also handled

13

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 14 of 48

customer service “when he was around and . . . had time and he wasn’t working on the back end
stuf .” (Li at 28) Borker and Voller both made hiring decisions, and Borker trained new
employees (l"d“. at 29-3 0) Borker testified that he was (l) “the primary person who carried most
of the load in setting up the business”; (2) the only person capable of “ma[l<ing] sure the website
was updated and maintained and working”; and (3) the self-declared “masterinind” of the
business (l\/lay 31, 2018 Hearing Tr. (Dkt. No. 91) at 227, 229-30)

3. Opticsfast’s Eveware Repair Business

a. Website Reprcsentations Concerning
OpticsFast.com’s Repair Services

The OpticsFast.com website describes the repair process as follows:

You will send us your damaged eyewear for a repair price quote. lf the price
that we quote you is acceptable, we will send you an invoice, once paid we will
do the work and send your frame back. If you deny the quote, we will return
your item back to you in the same condition that you sent it to us in. To start
the process, you will be required to fill out an online web payment form that
will require you to pay for only the costs of shipping. The shipping price you
will pay at this time, will be used to return the glasses back to you. . . .

(GX lA)

Beginning in 2011 and continuing through Borker’s indictment in this case, the
OpticsFast.com website contained a section entitled “Frequently Asked Questions About
Eyewear Repairs.” This section includes the following representations:

o “[OpticsFast] specialists are trained to repair all types of eyewear”;

0 OpticsFast will “provide a 60 day warranty on the repaired portion of [customers’]
eyewear”;

» Custorners should allow two to three business days aher eyewear in need of repair
arrives at OpticsFast’s facilities for OpticsFast to provide a quote, and customers
should “[a]llow 2-3 Working days at our facility to complete the repair”; and

¢ OpticsFast employs a “microwelding” technique to repair frames

(sg@ GX 1A; ic, 1D)

14

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 15 of 48

The website also made frequent references to OpticsFast’s alleged repair facility.
For example, the website asserted that “[t]here is a reason Why dozens of other repair shops use
our facility to repair their own clients eyewear.” (GX lA)

ln 2015 ~ after Borker was released from prison - the website touted the
company’s “expert eyewear repair services,” stating that its “trained lab technicians have
decades of experience in the repair of eyeglasses and sunglasses,” and that “[o]ur onsite lab is
capable of doing” a variety of repairs and replacements (GX lB) The 2016 “About Us” page of
the website states that after Opticsfast began operations as an eyewear retailer in 2007, “we
decided to explore the idea of repair rather than replacement,” and in late 2007 “remodeled the
second floor of our office and hired the staff that today runs our laboratory Our two lab
technicians have combined over 17 years of expert experience.” (GX lC) The website describes
Opticsfast’s in-house resources as follows:

Our second floor has been separated to house two main labs that provide different
services

¢ The Eyewear Repair Lab is staffed by two technicians, five days a week
providing internet eyewear repair customers resolutions to the toughest
repair jobs

¢ Our Prescription Lab is staffed by an optomotrists whose task is to produce
roughly thirty prescription orders a day for both retail and internet
customers Our lab does the cutting of lenses, shaping . . . frames,
performing drill mounts, edging and surfacing as well as coatings[.]

. . . We are able to offer extremely competitive prices, because all of our repairs are
carried out in our own optical lab. We do not outsource the work to third parties
We do not send the glasses somewhere else risking the possible loss of your
merchandise . . . Our competitors do not have two onsite lab’s, thus they are not
able to offer the same low prices as we do, day after day. In fact the other repair
websites you may have visited, probably use our facility to fix their customers
frames

(l€L)

15

 

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 16 of 48

By at least 20 l6, Opticsfast’s website advertised free shipping for repair services:
“We offer FREE pre-paid labels to our customers who wish to send in their eye wear for repair.
Simply create a repair order and we will pay to get the item to our facility.” (GX lC) The FAQ
section also discussed the shipping label: “Once you complete the checkout fomi, you will
receive an order number and an email with a FREE pre-paid shipping label. We recommend you
use our shipping label which utilizes a signature confirmation so your item can be tracked
online.” (GX lD) The website further advised: “Since we are investing into this shipping label,
if you decide to cancel your order, you may be asked to make the payment for the label if it is
deemed necessary.” (_ld)

The 2016 website cautions customers to “[p]lease keep in mind there are no
refunds for repair related work.” (GX lC)

b. Voller’s Testilnony

Voller testified that many of the representations on the Opticsfast website about
the company’s repair services were false. For example, Opticsfast employed no optometrists and
had no onsite labs or lab technicians lndeed, Voller and Borker could do little more than
“[t]ighten a screw” or “pop in a pair of lenses.” Contrary to the representations on the
company’s website, Opticsfast outsourced repairs to “offsite labs.” (May 23, 2018 Hearing Tr.
(Dkt. No. 95) at 39-40, 61-62 (Voller))

Voller testified that customers typically learned about Opticsfast from the
company’s website. Customers “would send . . . an email [describing their frames and What
they needed repaired, and asking] how much it would cost, can you fix something like that?”
aig at 37) Opticsfast would provide “a generic response,” and - if the customer inquired about

price _ Voller or Borker would provide an estimate for the repair job. The customer would then

16

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 17 of 48

mail the eyewear to be repaired. (ch at 37-38, 44) Once receivedJ Opticsfast would assign an
order number to the item, look for information in the delivery “advising . . . what needs to be
done,” and generate an invoice. (i_d. at 38-39)

Voller, Borker, and an employee named Lena were involved in generating the
invoices (I_d. at 40) Borker testified that Opticsfast would generally determine what services to
include in the invoices “{b]ased on the customer notes.” At times, however, the company would
“include different suggested repairs that were not part of the . . . customer notes in the orders.”
(I_d.) Voller referred to these additional repairs as “extra upcharge[s],” and stated that
“sometimes [these additional repairs] w[ere] necessary, sometimes [they] w[ere]n’t.” According
to Voller, “on a daily basis” Opticsfast employees suggested unnecessary repairs (LL at 41, 48)
rl`he offsite labs Opticsfast used to make repairs were not involved in examining glasses when
they first were delivered to Opticsfast (Li at 39-40)

OpticsFast had preset prices for specific services, and these prices were used
when generating invoices The invoice amounts were, however, often higher than the estimates
quoted to customers before they mailed their eyewear to Opticsfast for repair. (I_d. at 41) Voller
explained that

the general idea[] w[as] to tell the customer ~ well, to lowball the numbers initially,
to have the customer send in the frames where they would [be] like, oh, rny God
this is great This is cheap, cheap service. Let’s just hypothetically say we would
tell them it’s $10 to repair something Once they send it in, then we can always
inflate to 20, 25, 30, whatever it is But now we have the frames in our possession
. . . Once we had possession of a particular customer’s frames, then it’s a lot easier
. . . to complete the repair at the price because we already had [the frames], and
sometimes they’re willing to pay the dollar amount that you’re giving them just

because you already have the frame and you’re going to repair it.

(ram. a 41_42, 44-45)

17

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 18 of 48

Voller testified that he and Borker were responsible for establishing the practice
of “lowballing” estimates (l_d. at 44) Where customers sought estimates Opticsfast provided
unrealistically low quotes a “fairly hi gh” percentage of the time - possibly as much as “75
percent, 80 percent.” (EL at 45) Once a customer received an invoice - which could include
both higher prices than those reflected in the estimate, and additional, unnecessary repairs - the
customers could decide not to go through with OpticsFaSt’s repair services and ask for
OpticsFast to return their frames (ld; at 46)

c. Customer Complaints

The Government introduced consumer complaints filed with the Better Business
Bureau, and sixteen declarations from consumers complaining about their interactions with
Opticsfast

A consistent theme in these complaints is Opticsfast’s poor customer service, as
reflected in the time Opticsfast took to process repairs, and in the lack of professionalism
Opticsfast employees demonstrated in their communications with customers lndeed, customers
describe interactions with Opticsfast employees that appear irrational if not imbalanced. Many
of the more bizarre interactions are with “Becky S”; Borker testified (s_e§ l\/lay 23, 20l 8 Hearing
Tr. (Dkt. No. 95) at 204) that “Becky S” is an alias that he used in Opticsfast correspondence
(E, egg GX 201A (Fernandez BBB Cmplt.) (complainant recounting that “Becky” responded
to complainant’s mention of the company’s “F” rating with the Better Business Bureau by
writing “F IS FOR FANTASTIC”); GX 300E (“Becky S” asserting, in e-mail to a customer who
requested that Opticsfast return his glasses rather than replace the lenses, that “[t]here will be a
$25 fee for the time you wasted of mine for the last 3 days”); GX 201A (Stefanski Crnplt.)

(“Becky S” telling customer 4 who repeatedly asked Opticsfast to return his glasses after

l8

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 19 of 48

deciding not to use the company for repairs - “l am very sorry for the problem we caused[;] [the
glasses] went to the lab and they fixed it. l can send you a picture Should l have them re-break
them in the same place and send them back?”))

Indeed, many of the customers who filed complaints appear to have done so more
because of the disturbing nature of their interactions with the company rather than because of
any loss they suffered from doing business with Opticsfast (§e_e, egg GX 3001 (“When you
correspond with this company they are the most unprofessional individuals l have ever
encountered . . . Even more important than a refund is putting this operation out of business.”);
GX 300N (consumer explaining that her complaint “is not so much about the money but the fact
that l received something l can’t use and that 1 didn’t order and they wouldn’t make it right”;
seeking a “[r]efund and apology for only halfway filling an order . . . and an apology from the
unprofessional customer service agent (Becky S.)”)

Some complaints are grounded in misrepresentations Opticsfast made on its
website. (§_e_e GX 300F (“This company claims to be able to repair pretty much any damaged
sunglasses . . . [After receiving a quote for the requested repairs and paying that amount,] they
said that they couldn’t repair either of the sunglasses that l sent to them.”); GX 300L (“1 would
like my property back per their FAQ section on their website.”); GX 300E (“lt is my
understanding that you will provide an estimate within 3 to 5 business days upon receipt of the
eye glasses It is now 8 business days since you received the eyewear and l still have not
received the estimate This is not an accurate description of your advertisement and is eroding
my confidence in doing business with you.”) Other customers focus primarily on conduct that
Borker has admitted: Opticsfast’s efforts to bully those who ultimately decided not to use

Opticsfast’s repair services to pay the cost of the shipping label. (_S_e§, e_.g_., GX 300K

19

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 20 of 48

(complaining that Opticsfast “threaten[ed} to turn [her] over to a collections agency if [she]
didn’t pay the $5.40 for the shipping label” that she had r'eceived))

Many customer complaints attest to Opticsfast’s practice of “lowballing.”
Customer Jonathan Sceggel, for example, was quoted a price of 835.00 after providing Opticsfast
with “a very clear JPEG file showing the exact area [of his glasses] that needed to be repaired.”
(GX 3001) Sceggel then sent his glasses to Opticsfast for repair. Af`ter “receiving the
eyeglasses[,] [Opticsfast] would not stand by [its] estimate, but increased it to $70.” (l_d_.)
Customer Julie Lee made a similar complaint: “l was quoted a price to fix a pair of sunglasses
Now the seller is claiming 1 owe 859.00[]more dollars plus 812 more dollars in shippingl This is
nearly the price for new frames l would never have agreed to this price and they are holding my
frames until l pay. . . . l’rn scared to give them my credit card information because l’m scar[]ed
they are scamming me They email me twice a day asking for repair money.” (GX 300R)

Many of the customer declarations submitted by the Government assert that after
customers paid for repairs, Opticsfast never made the requested repair, sent back different
eyewear, or sent back eyewear that was damaged (w, eg_., GX 114 (replacement lenses never
provided and no refund issued); GX 115 (original scratched pair of lenses returned to customer
“along with a yellow sticky note saying that the lenses could not be fixed”); GX 120 (customer
seeking repair of eyeglass frame sent back glasses With both lenses scratched in a manner that
appeared intentional to the customer); GX 116 (customer received sunglasses with lenses that
were “a completely different color from [the] original pair” sent to Opticsfast))

lt is not clear whether the customer complaints introduced by the Government

were ever resolved, either by a refund or otherwise As discussed below, Borker contends that

20

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 21 of 48

many repair service customers received refunds and that many Better Business Bureau customer
complaints were successfully resolved.

4. Evidence of Loss Amount

Postal inspector Borofsky testified about the loss caused by Borker’s fraudulent
conduct lnspector Borofsky reviewed consumer complaints about Opticsfast submitted to the
Better Business Bureau, the U.S. Postal lnspection Service fraud complaint system, and the
FBl’s internet crime complaint center. (May 23, 2018 Hearing Tr. (Dkt. No. 95) at 143)
Borofsky prepared a spreadsheet summarizing consumer complaints related to Opticsfast’s repair
business and shipping practices (§e_e_ § at 144; GX 201) The spreadsheet reflects 262
consumer complaints and calculates the loss amount based on the amount each consumer claims
to have paid Opticsfastil (May 23, 2018 Hearing Tr. (Dkt. No. 95) at 147) Borofsky estimates
that the complaints included in her spreadsheet reflect a total loss of $41,802.49. (GX 201) As
to Borker’s fraudulent shipping label scheme, Borofsky tallied a lost amount of $404.61. (“ld)
Borofsky conceded that her calculations do not account for customer complaints that were
subsequently resolved through refunds or otherwise (May 23, 2018 Hearing Tr. (Dkt. No. 95) at
159-61) Borofsky also testified that she spoke with only “a few people” listed on her
spreadsheet. (l_d; at 156).

At the conclusion of the fatm_o hearing, the Government asserted that inspector
Borofsky’s spreadsheet presents “the correct calculation of the loss amount.” (May 31, 2018

Hearing Tr. (Dkt. No. 91) at 299) This Court observed that the Government would “have to

 

n “Approximately 37” consumer complaints did not refer to an amount paid to Opticsfast As
to these customers, Borofsky assigned a loss amount equal to the average amount paid by
consumers whose complaints referred to amounts paid to Opticsfast (May 23, 2018 Hearing Tr.
(Dkt. No. 95) at 148-49)

21

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 22 of 48

[address loss amount at greater length] because there are a number of points in [Borofsky’s]
testimony where . . . she conceded that [a] . . . refund had been made or made other concessions
that put into question the amount . . . That [$40,000] number’s going to have to be justified.”
(l_d_. at 300) The Government has not submitted additional data concerning loss amount

5. Evidence of Obstruction

ln its pre-hearing brief, the Government contended that Borker obstructed justice
by lying to prosecutors during his “post-arrest, Mirandized interview, and {by making] false
certifications to the United States Probation Department regarding his place of employment.”
(May 16, 2018 Govt. Br. (Dkt. No. 80) at 8)

ln Borker’s post-arrest interview, he told prosecutors that he had no ownership
interest in Opticsfast and that Opticsfast.com is Voller’s website. Borker told prosecutors that he
had sold DecorMyEyes inventory to Opticsfast and had provided certaian services to the
company, but otherwise had no connection or dealings with Opticsfast (GX 2) Borker also told
prosecutors that when he was transferred from prison to a halfway house and needed
employment5 Voller suggested that he provide lT services to Valentina Accessories, Voller’s
father’s dry cleaning business According to Borker, he worked for Valentina Accessories -
attempting to modernize the business a “for a long time.” (Li)

As to Borker’s false certifications to the Probation Office, the Government
introduced approximately 20 monthly reports Borker submitted to his probation officers while on `
supervised release In these reports, Borker stated that - beginning in September 2015 - he was
employed at Valentina Accessories working 40 hours per week, and earning $l ,733.33 per
month. (@ GX l2A-12U) ln each monthly report, Borker certified that “all answers are

complete and correct.” (l¢)

22

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 23 of 48

Voller testified that Borker “needed a job when he came out [ofprison],” and that
Voller “set up a quasi job . . . us[ing] [Voller’s] dad as a front,” so that Borker could “let
probation know that he is working doing something for [Voller’s] dad in the dry cleaning
business” Borker did not actually work for Valentina Accessories; “in reality, [Voller and
Borker] would be working on the e-commerce business of OpticsFast.” (l\/lay 23, 2018 Hearing
Tr. (Dkt. No. 95) at 64-65 (Voller)) Moreover, when Borker “told [Voller] he needed something
in writing to probation, to give probation because they asked him to specify what he does,”
Voller signed a document that Borker drafted, which set out “a list of duties and responsibilities
contracted to E-Malish Corporation.”12 (§ at 66-67;, GX 159) This document did not disclose
the work Borker perfomred for Opticsfast (l_d. at 67 (Voller))

B. The Defendant’s Evidence

Defendant Borker testified on his own behalf. l\/[ost of Borker’S testimony
concerns the creation of Opticsfast and the company’s repair services

1. Creation and Operation of Opticsfast

Borker testified that the New York Times article exposing his criminal conduct in
connection with Decorl\/lyEyes - as well as the fact that the New York Attorney General and
other “regulators were on [his] case” ~ led to the development of Opticsfast (May 23, 2018
Hearing Tr. (Dkt. No. 95) at 169; May 31, 2018 Hearing Tr. (Dkt. No. 91) at 223) Borker
“started Opticsfast [at] the end of November 2010.” (May 23, 2018 Hearing Tr. (Dkt. No. 95) at
168) According to Borker, he created the new company because “as soon as [his conduct] came

out in [t]he New York Times, and as soon as the [New York] Attorney General got involved and

 

12 “E-Malish Corporation” was Borker’s company. (May 23, 2018 Hearing Tr. (Dkt. No. 95) at
67 (Voller); § at 195 (Borker) Accordingly, this document represents that Borker is providing
lT services to Valentina Accessories through E-Malish. (GX 159)

23

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 24 of 48

as soon as everything came to light, [he] . . . c[ouldjn’t be behaving this way to customers, [he]
couldn’t do this kind of stuff on the internet anymore, and [he] ha[d] to start from scratch again[,
and] . . . open up a brand new website.” (§ at 169-70) Borker further explained that as a result
of the negative press coverage, Decorl\/lyEyes was placed on the “terminated merchant file,”
which made it impossible for customers to pay through a credit card. (l§. at 168)
On November 25, 2010, Borker authored an email with the subject “Update”B

(§Y DX 28) The email states: “l\/leet the New Me & l have good news, Tony has been
terminated from this company effective imrnediately.”14 (§) Borker explains that he is creating
a new business: “l am going to be building a new website . . . that l will build on a new business
model . . . This new structure will be ‘customer service is actually nice this time[.]’ No more
bullshit lam sick of all the crap and 1 am sick of the headaches.”l§ (§) Borker further states:

lf they want a refund l will give them a refund.

lf they want a return with no restocking fee l will do it.

1 am not going to lie to customers about availability when item is DC

No more shipping them wrong color and damaged shit from ebay

No more fucking them over when they ask for a refund.

No more cursing and getting them all mad at me

EVERYTHING CHANGES as of MONDAY.
(§) (emphasis in original).

Borker testified that he approached Eugene Radomiskiy, who was unemployed at

the time, to set up a new website. Borker told Radomiskiy that he would give him a commission

per order, and would “show [him] how the whole process works . . . exactly how an lnternet e-

commerce is built.” (May 23, 2018 Hearing Tr. (Dkt. No. 95) at 170) Borker also told

 

13 The exhibit does not reveal the recipients of the email.
14 Borker testified that he used the alias “Tony Russo.” (See l\/lay 23, 2018 Hearing Tr. (Dkt.

No. 95) at 170)
15 Borker stated the new website was www.eyewearhome.com. (DX 28)

24

 

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 25 of 48

Radomiskiy that he wanted him involved in Opticsfast because Borker “c[ouldn’t] open a
company under [his own] name; let’s do it under [Radomiskiy’s name].” (ld_. at 170-71) Borker
“built the website [for Opticsfast] during that same [period] of time, at the end cf November.”
(§ at 171)

According to Borker, Michael Voller and Radomiskiy incorporated the new
company16 (§) The Opticsfast website was registered in about July 2011, while Borker was
on pretrial release in the DecorMyEyes case (§ at 171-72) Between that time and Borker’s
remand, the website generated $3.2 million in income (l_d. at 172) Voller was not involved in
OpticsFa`st at all during this period. (§)

Borker further testified that on the morning he was remanded in the
DecorMyEyes case, he had asked Voller to monitor emails for him while he was at the
sentencing hearing Borker “never returned home,” and Voller and Borker’s wife then operated
Opticsfast, along with Radomiskiy and the Opticsfast staff, while Borker was imprisoned (§ at
173) Once Borker was released from prison in 2015, he resumed his work with Opticsfast He
continued his work with Opticsfast until he was remanded for violating the terms of his
supervised release (§ at 174)

2. Opticsfast’s Renair Services and Loss Amount

During his testimony at the F_ati@ hearing, Borker attempted to demonstrate that
only a miniscule proportion of the company’s repair business resulted in consumer complaints
According to Borker, from the outset of Opticsfast’s business to Borker’s arrest, 27,157 orders

for repair services were placed with Opticsfast (l\/lay 23, 2018 Hearing Tr. (Dkt. No. 95) at 179',

 

16 Borker also testified that Radomiskiy “did a lot of work for Opticsfast . . . a tremendous
amount of work and picked up a salary,” and he introduced emails showing Radomiskiy’s
communications with Opticsfast (_S_Y l\/lay 23, 2018 Hearing Tr. (Dkt. No. 95) at 194-95)

25

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 26 of 48

DX 23) Of this total, Borker’s data shows that 13,622 orders were successfully shipped to
customers (May 23, 2018 Hearing Tr. (Dkt. No. 95) at 180; DX 23) ln another 8,144 cases,
customers who had generated online repair orders never mailed their glasses to OpticsFast.17
(May 23, 2018 Hearing Tr. (Dkt. No. 95) at 181 ; DX 23) 280 orders were abandoned - that is,
the customer mailed glasses to Opticsfast but never asked for the glasses to be returned. (l_d.)
Another 5,111 orders Were classified as “non-repaired orders shipped to customers.” According
to Borker, this figure reflects “customers who indicated that they needed to get their glasses back
because they were not interested in having them fixed through [OpticsFast].” (May 23, 2018
Hearing Tr. (Dkt. No. 95) at 180; DX 23)

Borker further testified that OpticsFast issued 4,465 refunds to customers at a
cost of$585,935.50. (l\/lay 23, 2018 Hearing Tr. (Dkt. No. 95) at 185; DX 23) Ofthe 4,465
refunds, approximately 450 related to repair orders; these refunds amounted to $l6,000 in total.
(l\/lay 31, 2018 Hearing Tr. (Dkt. No. 91) at 210) Borker asserted that of 185 Better Business
Bureau complaints filed between Borker’s 2015 release from prison and his 2017 arrest, “47 out
of those . . . reported satisfactory resolutions” (§ at 212)

As to the sixteen customer declarations submitted by the Government, Borker
provided additional emails between Opticsfast and these customers According to Borker, these
emails reflect Opticsfast’s willingness to address the customers’ concerns (l\/lay 23, 2018

Hearing Tr. (Dkt. No. 95) at 191; 198-204)

 

17 Borker sent shipping labels to more than six thousand of these customers He testified that he
sought payment for the shipping labels from “[v]ery few, a handful” of these customer, based on
“the tone of the customer’s email” and his “mood swings.” (May 23, 2018 Hearing Tr. (Dkt. No.
95) at 182-83; Dx 24)

26

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 27 of 48

Borker also testified about the alleged misrepresentations on Opticsfast’s website
concerning the company’s repair services As to Opticsfast’s representation that it had in-house
labs and employed expert technicians Borker described the labs Opticsfast actually worked with
as “subcontractor{sj” and “partners” who performed “great quality” work. (May 23, 2018
Hearing Tr. (Dkt. No. 95) at 189; § a_ls_o_May 31, 2018 Hearing Tr. (Dkt. No. 91) at 238-39
(maintaining that it “was 100 percent true,” in light of Opticsfast’s relationship with outside
laboratories to represent that Opticsfast “had specialists who were trained to repair all types of
eyewear”)) According to Borker, use of the term “in house” was not misleading, because the
outside laboratories “were coming . . . on a daily basis and picking up the frames dropping them
off. [Borker] had access to these people on a daily basis.” (l\/lay 31, 2018 Hearing Tr. (Dkt. No.
91) at 242-43) Borker also pointed out that the company’s automated emails to customers who
had sent in their glasses states that the customer’s eyewear “will be going to the lab today” (Ye
GX 136), and argued that Opticsfast made no effort to conceal that its labs were not physically
located in Opticsfast’s offices (§ at 213) Borker also testified that the alleged false
representations were mere “fluff’ and “puffery.” (l_d. at 249)

Finally, Borker denied that he had “lowballed” customers or that Opticsfast had
charged customers for unnecessary repair work. (§ at 213-16)

V. POST-HEARING SUBMISSIONS AND POST-HEARING CONDUCT
A. Sentencing Submissions

After the F§ico“ hearing, both sides filed briefs that are largely consistent with
their pre-hearing submissions (E June 15, 2018 Def. Br. (Dkt. No. 94); June 25, 2018 Govt.
Br. (Dkt. No. 93)) The Government argues however, that Borker is not entitled to any reduction

for acceptance of responsibility, because he “has remained steadfast in his efforts to minimize his

27

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 28 of 48

criminal conduct, including by denying that his fraud extended to Opticsfast’s eyewear repair
business in his written submission to the Court and while testifying at the [Eati&] [hlearing.”
w June 25, 2018 Govt. Br. (Dkt. No. 93) at 21) The Government now contends that Borker’s
total offense level is 22, and that the applicable Guidelines range is 51 to 63 months’
imprisonment (lc_:l_. at 3)

B. Post~Hearing Conduct

On July l2, 2018, Borker a without the aid of his lawyer - sent a letter to the
Court asserting that Voller had lied at the hearing Borker stated that “Voller was scared that his
sister and father would get in trouble because they [had] assisted [Borker] in lying to the
probation department regarding [his] employment at Valentina Accesso_ries.” (§_e_e July 12, 2018
Def. Ltr. (Dkt. No. 100)). Borker further stated that he was “very sorry that [he] caused
[Voller’s] family to become involved in these lies, however this does not give him the right to be
dishonest, inconsistent and commit perjury in order to get leniency from the court.” (l_cL)

Borker subsequently terminated Voller and Voller’s sister’s employment at
Opticsfast, and transferred control of the Opticsfast website to a third party. (Sept. 7, 2018 Govt.
Ltr. (Dkt. No. 101) at 2~3) Borker’s communications regarding Voller’s firing make clear that he
intends to continue working in the online eyewear retail industry when he is released from
prison. (l_d_.", Ex. C (“l have fired [l\/l]arina [Voller] and [l\/l]ike [Voller] and had a long long long
process of changing passwords and getting all my systems in place. [The third party] filed for
corp last week. Waiting for that to happen Waiting for her to open bank account, a mailbox [. .
. ] etc{.]. Once that is in place we will start with repair business which will generate income.”)

On November 22, 2018 ~ Thanksgiving Day f Borker sent a message to Voller’s

sister. The message a Which is clearly intended for Voller - reads as follows:

28

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 29 of 48

How’s the yearly family shindig going‘? . . . Lying to the Court and Prosecutors
While stealing from best friends isn’t going to work. Next year will certainly NOT
be better. lt will be exponentially worse. Next year will be filled with strip
searches, visitation, corlinks, lockdowns, marshal transports, handcuffs & leg irons
and of course many tears. Count on it. l will continue to do everything in my power
until lustice is served. Cheers!

(Dec. 10, 2018 Govt. Ltr, Ex. B (Dkt. No. 108)', ge _al_s_o April 18, 2019 Borker Ltr. (Dkt. No.

120) at 2) (Borker admitting that he sent the Thanksgiving Day message to Voller’s sister).

DISCUSSI(}N

I. LOSS AMOUNT
A. Legal Standard

U.S.S.G. § 2B1.l(b)(l) prescribes enhancements for fraud offenses based on loss
amount Loss equal to or less than $6,500 results in no enhancement Here the Government
contends that Borker caused a loss of $41,802.49. Where the loss amount is between $40,000
and $95,000, a six-level enhancement is applied.18 E U.S.S.G. § 2Bl.l(b)(l).

For Sentencing Guidelines pulposes, loss amount “is the greater of actual loss or
intended loss.” “[A]ctual loss” is defined as “the reasonably foreseeable pecuniary harm that
resulted from the offense,” and “intended loss” is defined as “the pecuniary harm that the
defendant purposely sought to inflic .” U.S.S.G. § 2B1.l, cmt. n. 3(A)) “[F]or purposes of
calculating the offense level associated with theft and fraud offenses, ‘ [t]he court need only make
a reasonable §§Li“nLte of the loss’ resulting from the defendant’s crime.” United States v.

Abiodun, 536 F.3d 162, 167 (2d Cir. 2008) (quoting U.S.S.G. § 2Bl.l, cmt. n. 3(C)) (emphasis

in Abiodun). “The estimate of the loss shall be based on available information,” taking into

 

13 For a loss amount between $6,500 and $15,000, a two-level enhancement is applied; for a loss
amount between $15,000 and $40,000, a four-level enhancement is imposed §§ U.S.S.G.
§ zsi.i(b)(i).

29

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 30 of 48

account, m_ner a_l_ia, “[t]he approximate number of victims multiplied by the average loss to each
victim,” and “the scope and duration of the offense and revenues generated by similar
operations.” U.S.S.G. § 2B1.1, cmt. n. 3(C))
Generally, the total loss amount is reduced by
[t]he money returned . . . by the defendant or other persons acting jointly With the
defendant, to the victim before the offense was detected The time of detection of
the offense is the earlier of (l) the time the offense was discovered by the victim or
government agency; or (ll) the time the defendant knew or reasonably should have
known that the offense was detected or about to be detected by a victim or
government agency.
Ld., cmt. n. 3(E)(i)).
The Second Circuit has instructed, however, that “‘loss in fraud cases includes the
amount of property taken, even if all or part has been retumed.”’ United States v. Coriaty, 300
F.3d 244, 251 (2d Cir. 2002) (quoting United States v. Carrozzella, 105 F.3d 796, 805 (2d Cir.
1997)); §§e also United States v. Samet, 200 F. App’X 15, 22 (2d Cir. 2006) (rejecting
defendant’s contention that “the amount of loss calculated for [a] mass mailing scheme should
have been reduced by amounts actually refunded,” because “[t]he amount of fraud loss . . .
should not be reduced by any amounts returned to the victims”). The most common justification
for this principle is that “the return of money . . . is often necessary for [a fraudulent] scheme to
continue.” Carrozzella, 105 F.3d at 805; see also United States v. Koh, 199 F.3d 632, 642 (2d
Cir. 1999) (rej ecting defendant’s argument that the loss amount attributable to his fraud scheme
should be reduced by “a series of offsets,” because “[the offsets] all involved money that was
necessary for the scheme to continue” (intemal quotation marks and citations omitted)).
B. Analysis

The evidence demonstrates that Borker and Opticsfast misrepresented the

company’s repair capabilities; frequently failed to perform requested repairs; and communicated

30

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 31 of 48

with defrauded customers in reprehensible - and occasionally threatening - fashion However,
the Govemment has not proffered evidence that reliably demonstrates the losses suffered by
consumers, whether intended or actual.

The Government relies almost exclusively for its loss calculation on the
spreadsheet of consumer repair-related complaints created by lnspector Borofsky. (May 31,
2018.Hearing Tr. (Dkt. No. 91) at 299) This calculation is premised on the amounts that
customers reported - in their complaints - had been paid to Opticsfast (May 23, 2018 Hearing
'l`r. (Dkt. No. 95) at 160) The Government did not verify the accuracy of these figures, however,
nor did it verify that those who filed complaints Were actually Opticsfast customers lndeed,
Borofsky testified that she had spoken to only “a few people” on the 262-person list. (I_d. at
15 6). Nor does Borofksy know whether any of the customer complaints were subsequently
resolved by Opticsfast (Li at 160)

The Court made clear at the FLico hearing that it did not regard unverified and
uncorroborated customer complaints as sufficient to demonstrate loss, and told the Government
that it would need to supplement the record in order to justify its loss calculation of $41,802.49.
(Y May 31, 2018 Hearing Tr. (Dkt. No. 91) at 300) The Government has not done so. lnstead,
the Government states that “[o]ther courts have relied on similar customer complaints to tally
loss amounts for purposes of Guidelines calculations.” (June 25, 2018 Govt. Br. (Dkt. No. 93) at
15) The Government relies on unpublished decisions from other circuits, however, and these
decisions are not binding here. ln any event, these cases do not stand for the proposition that loss
amount can be predicated on unverified and uncorroborated consumer complaintsl

As to United States v. Socolovitch, 340 F. App’X 291 (6th Cir. 2009), that case

 

merely highlights the shortcomings of the Government’s evidence. ln Socolovitch, there were

31

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 32 of 48

twenty~seven victims of a mail fraud scheme. Unlike here, the Government “personally
contacted twenty-one of the victims and verified their amount of loss.” The Government was not
able to make contact with five victims and did not include in its loss calculations any loss
associated with these five victims Ld. at 297. Given the prosecutor’s efforts to verify loss in
Socolovitch, that case does not support the Government’s argument that loss amount can be
determined solely on the basis of unverified customer complaints

ln United States v. Levy, 335 F. App’X 324 (4th Cir. 2009), the Government
relied at sentencing on “a chart listing the names and purported loss amounts of customers who
had complained about Levy's businesses on an internet website called the lnternet Crime
Complaint Center.” L£fy, 335 F. App’X at 326. That case involved more verification than took
place here, however. The FBI agent “testified that he consulted the victims listed on the [lnternet
Crime Complaint Centerl website and confirmed their status as customers by searching through
the email addresses found on Levy’s computer.” (ld. at 329; _se_e al_sQ id. at 327) The agent then
“attempt[ed] to contact the victims to verify their complaints.” (ld. at 327). The agent was “able
to speak with fifteen of [the 82] victims” to confirm their loss. (M.) The Fourth Circuit
concluded that - under these circumstances a it was reasonable for the district court to rely on
this evidence in making the loss amount determination The court vacated the sentence on other
grounds however, and remanded for resentencing (lgl_. at 329)

w does not support the Government’s position here, because inspector
Borofsky did not undertake the verification efforts made by the agent in My. Those who
submitted complaints to the Better Business Bureau, the Postal lnspection Service, or the FBI
were not verified as Opticsfast customers Moreover, lnspector Borofsky spoke with only “a

few” of the alleged 262 victims listed on her spreadsheet. Given the failure to verify that those

32

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 33 of 48

listed on the spreadsheet were in fact Opticsfast customers who lost money, the spreadsheet is
not sufficiently reliable to demonstrate loss for Sentencing Guidelines purposes19

ln addition to the spreadsheet, the Government has offered sixteen declarations
from customers attesting to misconduct committed by Opticsfast employees Many of these
declarations refer to monies paid to Opticsfast for repairs that were never performed ln several
instances however, the customer received a refund from Opticsfast or received a credit from his
or her credit card company or bank (E, sg, GX 115 (customer “refunded in full” by bank);
GX 119 (Opticsfast “finally refunded [customer’s] money” after “argumentative conversation”
with Opticsfast customer service representative); GX 121 (customer “recover[ed] the money” by
filing fraud claim with bank); GX l55 (customer “able to have [her] bank recall {her] check and
restore the money to [her] account”)) ln any event, the Government has not explained why it
would be appropriate to extrapolate from the handful of declarants who state that they did not
receive a refund to the 262 victims listed in the spreadsheet.

Because the Government has not proffered evidence establishing a loss amount in

excess of $6,500, the Court concludes that no sentencing enhancement pursuant to U.S.S.G. §

2B1.1(b)(l) is warranted

 

19 The failure to verify the alleged losses suffered by the complainants must also be considered
in light of evidence offered by Borker that many repair service customers received refunds and
that 47 out of 185 Better Business Bureau complaints filed between Borker’s 2015 release from
prison and his 2017 arrest “reported satisfactory resolutions.” (May 31, 2018 Hearing Tr. (Dkt.
No. 95) at 210, 212) While the Government makes the non~controversial point that “any
repayments or refunds made to prevent discovery of fraud or to provide ‘a veneer of legitimacy’
should not be credited against the calculation of a loss amount” (B June 25, 2018 Govt. Br.
(Dkt. No. 93) at 16), the Government has not offered evidence that Opticsfast provided refunds
in order to perpetuate the fraudulent repair scheme. To the contrary, Opticsfast’s conduct
appears more calculated to goad customers into filing complaints with law enforcement ln any
event, the significance of the evidence regarding refunds is that it casts further doubt on the
reliability of the Government’s loss calculations

33

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 34 of 48

II. Aggravating Role Adiustment
A. Legal Standard

U.S.S.G. § 3B1.l provides for an adjustment Where the defendant is an
“organizer, leader, manager, or supervisor” in criminal conduct. U.S.S.G. § 3B1.l. c‘lf the
defendant was an organizer, leader, manager, or supervisor in any criminal activity,” the
Guidelines prescribe a two-level adjustment id § 3]31.1(0). lf the criminal activity involves
five or more participants or is “otherwise extensive,” a three-level adjustment is imposed where
the defendant was a “manager or supervisor.” A four-level adjustment applies where the
defendant Was an “organizer or leader” of such criminal activity. l_d. § 331 . 1(a)-(b).

For Sentencing Guidelines purposes a defendant is a “manager or supervisor” of
criminal activity if he “exercised some degree of control over others involved in the commission
of the offense or played a significant role in the decision to recruit or to supervise lower-level

participants.” United States v. l-lertular, 562 F.3d 433, 448-49 (2d Cir. 2009) (quoting United

 

States v. Blount, 291 F.3d 201, 217 (2d Cir. 2002)). For the adjustment to apply, “it is enough to
manage or supervise a single other participant.” United States v. Al-Sadawi, 432 F.3d 419, 427
(2d Cir. 2005). Moreover, “[t]he fact that other persons may play still larger roles in the criminal
activity does not preclude a defendant from qualifying for a [Sectionj 3B1.l(b) enhancement.”
_ik:n_lnzlr, 562 F.3d at 449 (citing United States v. Wisniewski, 121 F.3d 54, 58 (2d Cir. 1997)).
B. Analysis

The Government contends that a two-level adjustment is appropriate based on
Borker’s role as an “organizer, leader, manager, or supervisor” of the charged criminal conduct.

Borker contends that a role-in-the-offense adjustment is unwarranted because the

offense - which he construes as involving only the shipping label scheme - “was a relatively

34

 

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 35 of 48

minor fraud.” “Although it was the Defendant’s idea to misrepresent the facts to the customers

he did [not] supervise anyone to help him.” (.lune 25 , 2018 Def. Br. (Dkt. No. 94) at 12) While

Voller agreed with Borker to carry out the shipping label fraud, Voller “was Defendant’s partner
and as such should not be found to have been someone supervised by Defendant.” (l§)

Borker’s arguments are not persuasive As an initial matter, and as discussed
above, Borker’s fraudulent conduct extended beyond the shipping label scheme and included
Opticsfast’s repair services Opticsfast’s repair services operation involved employees other than
Borker and Voller. (mSLl _e_.g;, l\/Iay 23, 2018 Hearing Tr. (Dkt. No. 95) at 29, 40 (Voller) (Borl<er
and Voller “hired a girl named Lena to do repairs” and had her prepare invoices for repair
requests))

in any event, Borker’s argument that he did not supervise Voller is incorrect The
Government has demonstrated that Borker “exercised some degree of control over” Voller such
that Borker constitutes a “manager or supervisor” for purposes of the role-in-the-offense
adjustment lndeed, Borker testified that he was the “mastermind” of the Opticsfast operation.
(l\/Iay 31, 2018 Hearing Tr. (Dkt. No. 91) at 230) And Voller’s participation in Opticsfast began
only when Borker was imprisoned; Borker asked Voller “to run the website while he [wa]s
gone.” (May 23, 2018 Hearing Tr. (Dkt. No. 95) at 21 (Voller)) As Borker testified, however,
he remained “the ultimate decision-maker at the company.” (May 31, 2018 Hearing Tr. (Dkt.
No. 91) at 234) Borker’s control over Voller is also confirmed by his termination of Voller’s
employment at Opticsfast (S_ee Sept. 7, 2018 Govt. Ltr. (Dkt. No. 101) at 2-3) ln sum, a two-

level role-in-the-offense adjustment is proper applied pursuant to U.S.S.G. § 3Bl . l.

35

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 36 of 48

III. Obstruction of Justice
A. Legal Standard
U.S.S.G. § 3C1.1 provides for a two-level adjustment where
(l) the defendant willfully obstructed or impeded, or attempted to obstruct or
impede, the administration of justice with respect to the investigation, prosecution,
or sentencing of the instant offense of conviction, and (2) the obstructive conduct
related to (A) the defendant’s offense of conviction and any relevant conduct; or
(B) a closely related offense. . . .
U.S.S.G. § 3Cl.1. Where the alleged obstruction “occur[s] prior to the start of the investigation
of the instant offense of conviction,” the adjustment may apply “if the conduct was purposefully
calculated, and likely, to thwart the investigation or prosecution of the offense.” U.S.S.G.
§ 3C1.1, cmt. n. 1.

The Guidelines commentary to Section 3C1.l provides an extensive, non-
exhaustive list of conduct to which this adjustment applies including “threatening, intimidating,
or otherwise unlawfully influencing a co-defendant, witness or juror, directly or indirectly, or
attempting to do so”; “producing or attempting to produce a false, altered, or counterfeit
document or record during an investigation or judicial proceeding”; ‘°providing a materially false
statement to a law enforcement officer that significantly obstructed or impeded the official
investigation or prosecution of the instant offense”; and “providing materially false information
to a probation officer in respect to a presentence or other investigation for the court.” U.S.S.G. §
3C1.l, cmt. n. 4(A), (C), (G), (H). False information is °‘materia ” where, “if believed, [it] would
tend to influence or affect the issue under determination.” him cmt. 6.

The Guidelines commentary likewise provides a non-exhaustive list of conduct to

which the obstruction of j ustice adjustment does not apply. As a general matter, “making false

statements not under oath, to law enforcement officers” does not warrant an obstruction

36

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 37 of 48

adjustment, miless the statements fall within the ambit of U.S.S.G. § 3Cl.l, cmt. n. 4(G), just
described Similarly, “providing incomplete or misleading information, not amounting to a
material falsehood, in respect to a presentence investigation” does not warrant an obstruction
adjustment U.S.S.G. § 3Cl.1, cmt. 5(13), (C).

Finally, “[b]ecause th[e] term [“willfully”] implies a mens rea requirement,” the
Second Circuit “ha[sl generally limited the application of [this] Guideline to those cases in which
the defendant had the specific intent to obstruct justice.” United States v. Khedr, 343 F.3d 96,
102 (2d Cir. 2003) (internal quotation marks and citations omitted); see alj United States v.
X_ou_ng, 811 F.3d 592, 604 (2d Cir. 2016) (obstruction adjustment was “not supported by the
necessary factual findings” where defendant made material false statements during interview
with probation officer, but district court made no finding as to defendant’s intent).

B. Analysis

The Government maintains that Borker “obstructed justice in at least one of two
ways: by submitting false certifications and false documents to the United States Probation
Department regarding his employment from the time of his release to just before his arrest; and
by repeating [these] pre-arrest lies in his post-arrest, l\/lirandized interview to federal prosecutors
and agents.” (June 15, 2018 Govt. Br. (Dkt. No. 93) at 19) The Government further argues that
Borker’s Thanksgiving Day message to Voller’s sister “may give rise to another two level
sentencing enhancement” for obstructionl (Dec. 10, 2018 Govt. Ltr. (Dkt. No. 108) at 2 n.2)

As to Borker’s post-arrest interview, the Government has not demonstrated that
his false statements “significantly obstructed or impeded the official investigation or prosecution
of the instant offense.” As discussed above, the Guidelines provide that “making false

statements not under oath, to law enforcement officers” Will not trigger an obstruction of justice

37

 

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 38 of 48

adjustment absent such a showing Accordingly, Borker’s post-arrest statements do not provide
a basis for applying an obstruction of justice adjustmentl

As to Borker’s false certifications concerning his employment, the Court
concludes that the Government has not demonstrated that Borker’s lies about his employment
with Valentina Accessories were material, or that Borker had the specific intent to obstruct
justice. The Government’s theory as to this adjustment is that Borker lied about working at
Valentina Accessories because he was trying to cover up his work at Opticsfast (June 15, 2018
Govt. Br. (Dkt. No. 93) at 20) However, the evidence includes probation officer notes showing
that Borker disclosed ~ to some extent - his work for Opticsfast (E June 25, 2018 Def. Br.,
Ex. 5 (l\/lay 18, 2016 probation officer notes) (Dkt. No. 94-5) (“The subject reported that he
continues to be employed at Valentina Accessories in Brooklyn. The subject also reported that
he has been assisting Mr. l\/lichael Voller with the selling of his inventory of sunglasses on Mr.
' Voller’s website, Optic Fast. The subject claimed that, while he mostly performs data entry, he
also reported to have some customer contact. The subject insisted that he has been professional
in his limited interactions with customers.”); i_cL (Oct. 24, 2016 probation officer notes) (“The
offender led officers upstairs to his office, where he had a large inventory of designer sunglasses
. . . This officer asked if he has any contact with customers and he stated that his business
partner deals exclusively with the customers while he simply handles the ‘back end’ of the
business . . .”)) Acknowledging that Borker was not forthright about the extent of his
involvement with Opticsfast, he said enough to put the Probation Office on notice that he was
once again engaged in the online eyewear retail business Given these circumstances this Court

cannot find that his lies about working at Valentina Accessories were material.

38

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 39 of 48

As to Borker’s Thanl<sgiving Day message to Voller’s sister (Dec. 10, 2018 Govt.
Ltr., Ex. B (Dkt. No. 108)), however, the analysis is different As an initial matter, and as
discussed above, although Borker sent the message to Voller’s sister, it was clearly intended for
Voller. Borker makes reference to Voller “{ljying to the Court and Prosecutors” (l_d.) This is a
clear allusion to Voller’s testimony at the gatth hearing The message is threatening on its face.
Borker tells Voller that he will do “everything in [his] power” to make sure that Voller is sent to
prison, where his days “will be filled with strip searches . . . handcuffs & leg irons and of course
many tears Count on it.” (l_d_.)

Given that Borker was well aware that Voller was a cooperating witness the
Court concludes that this message was sent with the specific intent to “threaten[], intimidate[e],
or otherwise unlawfully influenc[e] a . . . witness . . . or attempt[ j to do so.” Borker sent this
threatening message to Voller knowing that he was a Government witness for purposes of
Borker’s sentencing, and knowing that Borker’s sentencing proceedings had not yet concluded
Given these circumstances a two-level adjustment for obstruction of justice will be imposed
IV. Commission of Offense While on Release

A. Legal Standard

U.S.S.G. § 3C1.3 provides for a three-level adjustment “[ijf a statutory sentencing
enhancement under 18 U.S.C. § 3147 applies . . .” U.S.S.G. § 3C1.3. That statute, in turn,
provides that “[aj person convicted of an offense committed while [on pretrial release] shall be
sentenced, in addition to the sentence prescribed for the offense[,] to . . . a term of imprisonment
of not more than ten years if the offense is a felony.” 18 U.S.C. § 3147. ln short, this Guideline
provision “applies . . . when a defendant is sentenced for an offense committed while released in

connection with another federal offense.” U.S.S.G. § 3C1.3, cmt. n. l.

39

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 40 of 48

B. Analysis
Borker does not dispute that he operated Opticsfast while he was on pretrial
release in the DecorMyEyes case. The Government contends that Borker was engaged in fraud
at Opticsfast while he Was on pretrial release, and that accordingly a sentencing adjustment
pursuant to U.S.S.G. § 3C1.3 is warranted
Borker argues - as a preliminary matter - that no enhancement can be imposed

under Section 3C1.3 because ~ at the time he committed fraud at Opticsfast - he was on pretrial
release in the DécorMyEyes case, and not in the instant case, (See June 25, 2018 Def. Br. (Dkt.
No. 94) at 10 (“The Government takes the extraordinary position, which not even the PSR
adopts that a 3-point enhancement is warranted because Defendant committed part of the
offen[s]e ‘while on pretrial release’ in another case.”)) Nothing in the Guidelines its
commentary, or the underlying statute suggests that the defendant must be on pretrial release in
the same case for the enhancement to apply, however. lndeed, the legislative history of the
underlying statute, 18 U.S.C. § 3147, suggests the opposite:

“Section 3147 is designed to deter those who would pose a risk to community safety

by committing another offense when released under the provisions of this title and

to punish those who indeed are convicted of another offense This section enforces

the self-evident requirement that any release ordered by the courts include a

condition that the defendant not commit another crime while on release. Given the

problem of crime committed by those on pretrial release this requirement needs

enforcement.”
United States v. Gowing, 683 F.3d 406, 408-09 (2d Cir. 2012), as amended (June 18, 2012)
(quoting S.Rep. No. 984225, at 34 (1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3217)
To limit application of the enhancement to cases in Which a defendant commits an offense while

on pretrial release in the same case would undermine the statutory purpose §§ United States v.

Davis 114 F.3d 400, 403 (2d Cir. 1997) (“The statute is concerned solely with whether a person

40

 

Case 1:17-cr-OO391-PGG Document 121 Filed 04/24/19 Page 41 of 48

released on bail in connection with a federal criminal charge takes action in violation of federal
law while on pretrial release. By its terms the statute regulates the conduct of individuals
deemed fit for pretrial release during their time under judicial supervision.”) And courts have
applied the enhancement in circumstances similar to those here. w § (applying enhancement
where defendant committed narcotics offenses while on pretrial release in case involving
tampering with motor vehicle identification numbers). In sum, a Section 3Cl.3 enhancement is
permissible here even though Borker was on pretrial release in another case at the time he
committed the instant offenses

Borker next argues that a Section 3Cl .3 enhancement is impermissible because it
would constitute double-counting, in that Borker “is subject to a two-point increase in his
Criminal History score under section 4Al.1(d) based upon the fact that he committed the instant
offense while under the earlier sentence imposed by Judge Sullivan.” (June 25, 2018 Def. Br.
(Dkt. No. 94) at 10). As the Second Circuit has explained, however, “the offense level and
criminal history category ‘measure different things The offense level represents a judgment as to
the wrongfulness of the particular act. The criminal history category principally estimates the
likelihood of recidivism.”’ United States v. Pereira, 465 F.3d 515, 522 (2d Cir. 2006) (quoting
United States v. Campbell, 967 F.2d 20, 24 (2d Cir. 1992)) Accordingly, a district court may
“use[] a prior offense to calculate both the offense level Ld the criminal history category{.]” Ld_.
(emphasis in original); § also United States v. Douglas, 589 F. App’x 323, 325 (6th Cir. 2015)
(“Defendant’s alternative claim that the district court engaged in impermissible double counting
[by using the same facts to increase both his total offense level under § 3C1.3 and his criminal

history score under § 4A1.1(d)] likewise fails Because a defendant’s offense level and criminal

41

 

Case 1:17-cr-00391-PG'G Document 121 Filed 04/24/19 Page 42 of 48

history category are intended to reflect different concerns, a district court may use the same facts
to increase both the offense level and the criminal history score.”).

Finally, Borker argues that the enhancement is inapplicable because “there is no
proof that Defendant committed crimes while on bail in his earlier case.” (June 25, 2018 Def.

Br. (Dkt. No. 94) at 10) As discussed above, however, Borker’s criminal activity includes a
fraudulent repair services scheme, which commenced When Opticsfast’s website began
operations in 201 l.

While Borker’s objections to the Section 3C1.3 enhancement are not persuasive,
the Court finds that application of the enhancement here would present issues (l) under Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000); and (2) as to adequate notice. The Second Circuit has
held that where 18 U.S.C. § 3147 is applicable, the rule set out in Apprendi a requiring that a fact
increasing a defendant’s penalty above the prescribed statutory maximum must be submitted to a
jury and proved beyond a reasonable doubt ~ “also applies[,] because section 3147 exposes [a
defendant] to a higher maximum, L, ten more years, than the highest maximum he could have

received fon the charged counts of conviction].” United States v. Confredo, 528 F.3d 143, 155

 

(2d Cir. 2008); § also United States v. Gowing, 683 F.3d 406, 411 (2d C_ir. 2012), as amended

 

(June 18, 2012) (acl<nowledging “that § 3147 is subject to Apprendi because it ‘exposes the

535

defendant to the risk of a Sentence that exceeds the statutory maximum (quoting Confredo, 528
F.3d at 155)).

The Second Circuit’s stance on this issue differs from that taken by other circuits,
several of which have rejected Apprendi challenges to Section 3C1.3 enhancements (and

enhancements premised on a predecessor provision, U.S.S.G. § 2J1.7) - at least Where the

sentence imposed pursuant to the Guidelines enhancement does not exceed the statutory

42

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 43 of 48

maximum for the offense of conviction See. e.g., United States v. Samuel, 296 F.3d ll69,
1173-775 (D.C. Cir. 2002); United States v. Randall, 287 F.3d 27, 30-31 (1st Cir. 2002)', M
States v. Parolin, 239 F.3d 922, 930 (7th Cir. 2001). Moreover, this Circuit maintains that “the
Apprendi rule applies to the resolution of any fact that would substitute an increased sentencing
range for the one otherwise applicable to the case,” even where the resulting sentence does not
exceed the otherwise applicable maximum sentence United States v. Gonzalez, 420 F.3d 111,
129 (2d Cir. 2005).

Here, Borker has not admitted that the offenses to which he pled guilty were
committed while he was on pretrial release. lndeed, in his plea allocution, Borker only admitted
to conduct that took place years after he was on pretrial release. Accordingly, application of a
Section 3Cl .3 enhancement here Would appear to run afoul of Apprendi.

Separate and apart from the Apprendi issue, the Court is concerned about the
adequacy of the notice Borker received that his sentence for the instant offenses would be subject
to an enhancement pursuant to 18 U.S.C. § 3147. The commentary to Section 3C1.3 provides
that the “[a]n enhancement under 18 U.S.C. § 3147 applies, after appropriate sentencing notice,
when a defendant is sentenced for an offense committed while released in connection with
another federal offense.” U.S.S.G. § 3C1.3 (Background) (emphasis added). The Second Circuit
has not offered instruction as to what constitutes appropriate notice, but in this Circuit it is the
practice for the Government to notify the defendant of the applicability of the enhancement by
referencing 18 U.S.C. § 3147 in the indictment See, e.g., United States v. Douglas. 713 F.3d
695. 696-97 (2d Cir. 2013) (“Douglas pled guilty to a two-count superseding information . . .
charg[ing] him with conspiracy to distribute methamphetamine and cocaine . . . and with

misdemeanor possession of heroin, in violation of 21 U.S.C. § 844 and 18 U.S.C. § 3147, for the

43

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 44 of 48

incident that occurred while he was on pretrial release.”); United States v. Royer, 549 F.3d 886,
890 (2d Cir. 2008) (“[Defendant] pleaded guilty to a separate indictment . . . charging him with
making false statements . . . and with committing an offense while on pretrial release in violation
of 18 U.S.C. § 3147); United States v. Tillman, No. 10 CR. 127-01 RWS, 2011 WL 2175803, at
*l (S.D.N.Y. June 2, 2011) (counts in indictment alleging misrepresentations in applications for
food stamp benefits and compensation for work-related injuries specified violations of 18 U.S.C.
§ 3147); United States v. Pennick, No. 17-CR-l5-A, 2018 WL 3120570, at *1 (W.D.N.Y. June
26, 2018) (“The Indictment also includes notice cfa sentence enhancement for committing a
crime while on pretrial release under 18 U.S.C. § 3147.”); United States v. Rodriguez, No. 16-
CR-236 (VAB), 2017 WL 1902149, at *1 (D. Conn. May 9, 2017) (“The indictment charges Mr.
Rodriguez with two counts of possession with intent to distribute and distribution of heroin . . .
and two counts of committing an offense while on release in violation of 18 U.S.C. § 3147);
United States v. Brown, No. 2:13-CR-13l, 2016 WL 6537998, at *_l (D. Vt. Oct. 14, 2016),

report and recommendation adopted, No. 2:13 CR 131, 2016 WL 6537952 (D. Vt. Nov. 3, 2016)

 

(Defendant “pleaded guilty to the three counts charged in a Superseding Information,” including
Count Threc, “committing a felony offense while on pretrial release, in violation of 18 U.S.C. §
3147(1)”); United States v. Brown, No. lO-CR-23OS, 2012 WL 4103857, at *1 (W.D.N.Y. Sept.
17, 2012) (“The superseding indictment in this case . . . included all of the previous counts but
also added,” inter alia, “one count giving defendant notice of a potential criminal offense that
occurred while on bail, pursuant to 18 U.S.C. § 3147(1)”). Where the charging instrument does
not allege a violation of 18 U.S.C. § 3147, the Government has sometimes filed a notice of its
intention to seek such an enhancement See, e.g., United States v. Davis, 114 F.3d 400, 401 (2d

cir. 1997)

44

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 45 of 48

Here, the record contains no mention of 18 U.S.C. § 3147. The Government did
not charge Borker with a violation of 18 U.S.C. § 3147, nor did it file any notice of its intention
to seek an enhancement pursuant to this statute Section 3147 and its penalties were likewise not
mentioned during Borker’s Rule 11 allocution

While some cases in this Circuit suggest that a defendant’s execution of a pretrial
release form advising him of penalties for committing offenses while on pretrial release could

constitute sufficient notice, see United States v. Davis, 114 F.3d 400, 403 (2d Cir. 1997); Gibbs

 

v. United States, No. 92 ClV. 847 (JFK), 1992 WL 147622, at *2 (S.D.N.Y. June 16, 1992) _ the
defendants in these cases not only executed such pretrial release forms, but also were either
charged with violating § 3147, or received a formal notice of the Government’s intention to seek
an enhancement pursuant to this statute BB, 114 F.3d at 401; M, 1992 WL 147622, at *1.
ln any event - assuming Borker executed such a form when he was released in 10 Cr. 1266 _ that
“notice” would have come approximately seven years before his arrest in this instant case

The Government’s failure to provide sufficient notice of its intention to seek an
enhancement pursuant to § 3147 provides an additional ground for this Court’s conclusion that
an enhancement pursuant to U.S.S.G. § 3C1.3 is not appropriate

Accordingly, a three-level enhancement pursuant to U.S.S.G. § 3C1.3 will not be
imposed
V. Acceptance of Rcsponsibilitv Reduction

A. Legal Standard
Section 3E.1.1 ofthe Sentencing Guidelines provides for a two-level reduction “[i]f

the defendant clearly demonstrates acceptance of responsibility for his offense . . . .” U.S.S.G. §

3Ei.1(a).

45

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 46 of 48

Typically,

[e]ntry of a plea of guilty prior to the commencement of trial combined with

truthfully admitting the conduct comprising the offense of conviction, and

truthfully admitting or not falsely denying any additional relevant conduct for

which he is accountable under §lB1.3, will constitute significant evidence of

acceptance of responsibility
_lwdg, cmt. n. 3 (intemal citation omitted). 20 “[T]his evidence may be outweighed by
conduct of the defendant that is inconsistent with such acceptance of responsibility.” I_d.
Moreover, “[a] defendant who enters a guilty plea is not entitled to an adjustment under
this section as a matter of right.” LCL

“Conduct resulting in an enhancement under [U.S.S.G.] § 3Cl.1

(Obstructing or lmpeding the Administration of Justice) ordinarily indicates that the
defendant has not accepted responsibility for his criminal conduct There may, however,
be extraordinary cases in which adjustments under both § 3C1.l and § 3E1.1 may apply.”
ldg, cmt. n. 4. The Second Circuit has affirmed on several occasions a district couit’s
simultaneous application of Section 3C1.1 and Section 3E1.1, but done so with limited
explanation21 See, e.g., United States v. Restrepo, 936 F.2d 661, 669 (2d Cir. 1991)

(district court properly found defendant’s acceptance of responsibility “exceptional”

where defendant - who obstructed justice by refusing to supply a handwriting exemplar

 

20 “[A] defendant is not required to volunteer, or affirmatively admit, relevant conduct beyond
the offense of conviction” in order to receive the reduction However, “[aj defendant who
falsely denies, or frivolously contests, relevant conduct that the court determines to be true has
acted in a manner inconsistent with acceptance of responsibility.” U.S.S.G. § 3E1.l(a), cmt. n.
1.

21 Courts in this district appear most willing to credit defendants for acceptance of responsibility
despite obstructive conduct where the obstruction occurs long before the defendant’s acceptance
of responsibility See, e.g., United States v. Teyer, 322 F. Supp. 2d 359, 368 (S.D.N.Y. 2004);
United States v. Maurer, 76 F. Supp. 2d 353, 360 (S.D.N.Y. 1999), M 226 F.3d 150 (2d Cir.
2000).

46

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 47 of 48

in response to a court-ordered subpoena - “pled guilty to all charges in a four count
indictment, and admitted in some detail his activities in connection with the criminal
enterprise”).
B. Analysis

In asserting that Borker is not entitled to credit for acceptance of responsibility,
the Government focuses primarily on the limited nature of Borker’s admissions during his Rule
ll allocution, and on his “frivolous contest[ing of] the factual basis for Guidelines
enhancements.” (.lune 15, 2018 Govt. Br. (Dkt. No. 93) at 22) The Court concludes, however,
that Borker’s obstruction of justice precludes an acceptance of responsibility reduction Borker
has not pointed to any basis for concluding that his acceptance of responsibility is “exceptional”
or “extraordinary” so as to overcome the presumption that “[c]onduct resulting in an
enhancement under [U.S.S.G.] § 3C1.1 . . . ordinarily indicates that the defendant has not
accepted responsibility for his criminal conduct.” U.S.S.G. § 3C1.l, cmt. n. 4. Accordingly,

Defendant’s offense level will not be reduced for acceptance of responsibility

47

 

Case 1:17-cr-00391-PGG Document 121 Filed 04/24/19 Page 48 of 48

straw
Defendant Borker’s Sentencing Guidelines total offense level is 13; he has five
criminal history points, placing him in Criminal History Category lll, and the applicable
Guidelines range is 18 to 24 months’ imprisonment22
Dated: New York, New York

Aprii 24, 2019
so oRDERED.

far lawn

Paul G. Gardephe U
United States District Judge

 

22 The underlying Guidelines calculations are as follows: (1) pursuant to U.S.S.G. § 3Dl.2(d),
Counts One, Two, and Three are grouped together because the offense level is determined
largely on the basis of the total amount of loss; (2) pursuant to U.S.S.G. § 2B1.l(a)(1), the base
offense level is 7 because the statutory maximum term of imprisonment for the count of
conviction is 20 years or more; (3) pursuant to U.S.S.G. § 231 .1(b)(2)(A)(i), a two-level
enhancement applies because the offense involved ten or more victims; (4) pursuant to U.S.S.G.
§ 3B1.1(c), a two-level enhancement applies because the defendant was an organizei', leader,
manager, or supervisor in any criminal activity other than described in [subsections] (a) or (b);
and (5) pursuant to U.S.S.G. § 3C1.1, a two-level enhancement applies because the defendant
willfully obstructed, impeded, and attempted to obstruct and impede the administration of justice
with respect to the investigation and prosecution of the charged offenses

48

 

